Exhibit 10.3

LENDER NOTE

 

$250,000,000   August 24, 2006

FOR VALUE RECEIVED, JARDEN RECEIVABLES, LLC, a Delaware limited liability
company (the “Borrower”), promises to pay to THREE PILLARS FUNDING LLC, a
Delaware limited liability company (the “Lender”), or its registered assigns, on
or before the Commitment Termination Date, the principal sum of Two Hundred
Fifty Million and no/100 Dollars ($250,000,000) or, if less, the aggregate
unpaid principal amount of all Loans shown on the schedule attached hereto
(and/or any continuation thereof and/or in the records of the Lender) made by
the Lender pursuant to that certain Loan Agreement, dated as of August 24, 2006
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Loan Agreement”), among the Borrower, Jarden
Corporation, as the Servicer, the Lender and SunTrust Capital Markets, Inc., as
Administrator.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Loan Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in immediately available funds to the account
designated by the Administrator pursuant to the Loan Agreement.

This promissory is the “Lender Note” referred to in, and evidences indebtedness
incurred under, the Loan Agreement, and the holder hereof is entitled to the
benefits of the Loan Agreement, to which reference is made for a description of
the security for this Lender Note and for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the indebtedness evidenced hereby and on which
such indebtedness may be declared to be immediately due and payable. Unless
otherwise defined, capitalized terms used herein have the meanings provided in
the Loan Agreement.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.



--------------------------------------------------------------------------------

THIS LENDER NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

 

JARDEN RECEIVABLES, LLC By:   Sunbeam Products, Inc.   Its Manager and Sole
Member By:  

/s/ Desiree DeStefano

Name:   Desiree DeStefano Title:   Vice President and Assistant Treasurer